—Appeal by the defendant from an amended judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered August 28, 1997, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
*436Ordered that the amended judgment is affirmed.
The defendant’s claim regarding the voluntariness of his admission to a violation of probation is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Shelby, 267 AD2d 482; People v Tavares, 197 AD2d 552). In any event, the record establishes that he knowingly and voluntarily admitted to the violation of probation, and that the proceedings were in substantial conformity with the requirements of CPL 410.70 (see, People v Harris, 61 NY2d 9; People v Shelby, supra).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.